DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Election/Restrictions
Claims 1-2, 7-9, and 14 are allowable. Claims 3-6 and 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, IV, and V, as set forth in the Office action mailed on 7/20/2021, is hereby withdrawn and claims 3-6 and 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Yejin Kim on 5/10/2021.

The application has been amended as follows: 
In claim 3, line 2, the phrase “first communicable vehicle” has been replaced with the phrase “one of the candidate communicable vehicles”.
In claim 4, line 2, the phrase “first communicable vehicle” has been replaced with the phrase “candidate communicable vehicles”.
In claim 5, line 2, the phrase “first communicable vehicle” has been replaced with the phrase “candidate communicable vehicles”.
In claim 6, line 2, the phrase “first communicable vehicle” has been replaced with the phrase “candidate communicable vehicles”.
In claim 8, line 22, the “/” has been deleted. 
In claim 9, line 2, the phrase “the selection of the first communicable vehicle is performed” has been replaced with the phrase “the one of the candidate communicable vehicles is selected”.
In claim 10, lines 2-3, the phrase “the selection of the first communicable vehicle is performed by selecting the first communicable vehicle” has been replaced with the phrase “the one of the candidate communicable vehicles is selected by selecting the one of the candidate communicable vehicles”.
In claim 11, lines 2-3, the phrase “the first communicable vehicle is performed by selecting the first communicable vehicle” has been replaced with the phrase “the candidate communicable vehicles is performed by selecting the candidate communicable vehicles”.
In claim 12, lines 2-3, the phrase “the first communicable vehicle is performed by selecting the first communicable vehicle” has been replaced with the phrase “the candidate communicable vehicles is performed by selecting the candidate communicable vehicles”.
In claim 13, lines 2-3, the phrase “the first communicable vehicle is performed by selecting the first communicable vehicle” has been replaced with the phrase “the candidate communicable vehicles is performed by selecting the candidate communicable vehicles”.
In claim 14, lines 2-3, the phrase “the first communicable vehicle” has been replaced with the phrase “the candidate communicable vehicles”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/Primary Examiner, Art Unit 3669